Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.  



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving first fingerprint data corresponding to content being transmitted to the device/identifying a channel on which the content is being transmitted to the device based on a detected match between the first and second fingerprint data/determining based on the identifying of the channel and using other indications of instances in which the device is receiving content on respective identified channels, viewing duration data comprising durations for which the device viewed respective content/determining, using the viewing duration data, historical content consumption data for the device, wherein the historical content consumption data models how long the device views the advertisement segments using estimated viewing time distributions, wherein the distributions indicate a probability that the device will view ad segments for a duration that satisfies a pay point of the ad segments as a function of at least one factor, comprising an ad segment characteristic or a content-modification opportunity characteristic/determining using the historical content consumption data a first probability of the device viewing at least a first amount of a first ad segment/determining using the historical content consumption data, a second probability of the device viewing at least a second amount of a second ad segment/determining a first estimated value of serving the first ad segment to the device based on the first probability and a first cost of the first ad segment/determining a second estimated value of serving the second ad segment to the device based on the second probability and a second cost associated with the second ad segment/selecting the first ad segment rather than the second ad segment based on the first estimated value being greater than the second estimated value/causing the first ad segment to be transmitted to the device. The Applicant’s Spec provides further context to the claimed invention as pertaining to the commercial interaction – i.e. advertising/marketing activities or behaviors, sales activities- realm, and describes the claimed invention as seeking to at best, when optimized, optimize a business practice/goal: “system…can use historical consumption data for a particular…device in order to select replacement advertisement segments that are predicted to increase revenue attributed to serving replacement advertisement segments to the content-presentation device”, “serving the advertisement with the greater pay point instead of the advertisement with the lesser pay point can be perceived as a missed opportunity to collect revenue”. The claimed invention also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: determining using the historical content consumption data a first probability of the device viewing at least a first amount of a first ad segment/determining using the historical content consumption data, a second probability of the device viewing at least a second amount of a second ad segment/determining a first estimated value of serving the first ad segment to the device based on the first probability and a first cost of the first ad segment/determining a second estimated value of serving the second ad segment to the device based on the second probability and a second cost associated with the second ad segment. The claimed invention also recites the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: identifying a channel on which the content is being transmitted to the device based on a detected match between the first fingerprint data and second fingerprint data. This claimed limitation, under its broadest reasonable interpretation, covers performance in the human mind but for the recitation of generic computing elements- see below, thus still being in the mental process category.  
This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of a computing system/content presentation device. The computing system/content presentation device represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the computing system/device used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claims 8, 15 are directed to a computer-readable medium and system that comprise similar limitations to those of claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, Claims 8, 15 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.             Remaining dependent claims 2-7, 9-14, 16-20 further include the limitation of a content-management system, which represents a generic computing element; it does not, alone or in combination with the other additional elements, represent significantly more than the abstract idea itself, nor does it integrate the judicial exception into a practical application. The claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  

	 
 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

			claim 1 is not directed to ineligible subject matter
	Examiner respectfully disagrees. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving first fingerprint data corresponding to content being transmitted to the device/identifying a channel on which the content is being transmitted to the device based on a detected match between the first and second fingerprint data/determining based on the identifying of the channel and using other indications of instances in which the device is receiving content on respective identified channels, viewing duration data comprising durations for which the device viewed respective content/determining, using the viewing duration data, historical content consumption data for the device, wherein the historical content consumption data models how long the device views the advertisement segments using estimated viewing time distributions, wherein the distributions indicate a probability that the device will view ad segments for a duration that satisfies a pay point of the ad segments as a function of at least one factor, comprising an ad segment characteristic or a content-modification opportunity characteristic/determining using the historical content consumption data a first probability of the device viewing at least a first amount of a first ad segment/determining using the historical content consumption data, a second probability of the device viewing at least a second amount of a second ad segment/determining a first estimated value of serving the first ad segment to the device based on the first probability and a first cost of the first ad segment/determining a second estimated value of serving the second ad segment to the device based on the second probability and a second cost associated with the second ad segment/selecting the first ad segment rather than the second ad segment based on the first estimated value being greater than the second estimated value/causing the first ad segment to be transmitted to the device. The Applicant’s Spec provides further context to the claimed invention as pertaining to the commercial interaction – i.e. advertising/marketing activities or behaviors, sales activities- realm, and describes the claimed invention as seeking to at best, when optimized, optimize a business practice/goal: “system…can use historical consumption data for a particular…device in order to select replacement advertisement segments that are predicted to increase revenue attributed to serving replacement advertisement segments to the content-presentation device”, “serving the advertisement with the greater pay point instead of the advertisement with the lesser pay point can be perceived as a missed opportunity to collect revenue”. The claimed invention also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: determining using the historical content consumption data a first probability of the device viewing at least a first amount of a first ad segment/determining using the historical content consumption data, a second probability of the device viewing at least a second amount of a second ad segment/determining a first estimated value of serving the first ad segment to the device based on the first probability and a first cost of the first ad segment/determining a second estimated value of serving the second ad segment to the device based on the second probability and a second cost associated with the second ad segment. The claimed invention also recites the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: identifying a channel on which the content is being transmitted to the device based on a detected match between the first fingerprint data and second fingerprint data. This claimed limitation, under its broadest reasonable interpretation, covers performance in the human mind but for the recitation of generic computing elements- see below, thus still being in the mental process category.  

			amended claim 1 integrates the alleged abstract idea into a practical application
	Examiner respectfully disagrees. This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of a computing system/content presentation device. The computing system/content presentation device represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.

			claim addresses a problem (determining historical content consumption for a device) and effects an improvement in the field of media content presentation
	Examiner notes that the claimed invention, when implemented, does not improve the functioning of the computing device itself, nor does it improve another technology/technical field. Examiner notes that selecting an advertisement segment based on criteria and transmitting the selecting advertisement segment represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field; there is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			Applicant points to the Spec, para 75, 136-137
			claim 1 improves media content replacement technology
	Examiner notes that the claimed invention, when implemented, does not improve the functioning of the computing device itself, nor does it improve another technology/technical field. Examiner notes that replacing an advertisement segment with another advertisement segment, and transmitting the selected advertisement segment, represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. Para 75, 136, 137 of the Spec. describe business practice optimizations that the claimed invention, when implemented, seeks to effect: “can then use at least the received historical content consumption data and/or the received demographic data as a basis to select the supplemental content”, “can select a replacement advertisement segment based on viewer switching behavior and pay points”, “can then use the probabilities in combination with costs associated with the respective replacement advertisement segments to determine estimated values of serving the replacement advertisement segments to the content-presentation device”, “can compare the first fingerprint data and the second fingerprint data to determine whether there is a match”. There is no technical support/technical evidence in the Applicant’s Spec., including para 75, 136-137, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.



			claimed invention is similar to Enfish, and thus is drawn to patent-eligible subject matter
	Examiner respectfully disagrees. The instant claimed invention and Enfish have different claim sets and different fact patterns, and therefore the two are not analogous.  Furthermore, in Enfish, the Courts found that no abstract idea was present, that the claims were directed to a self-referential table for a computer database, and that the claims were directed to an improvement of an existing technology. The Courts further emphasized that the specification taught specific technical benefits over conventional databases.  Contrary to Enfish, the instant claimed invention includes an abstract idea (see the 35 USC 101 analysis above), and the claim-set does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea.  

			

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
8/18/2022